Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to a method and system of predicting a user’s next action using reinforcement learning based on past user actions in a plurality of applications, including determining a reward by taking into account the time to complete the action (so that an action that is taken a long period of time after an initial action is not determined to be related), and normalizing the reward based on the type of action taken by the user (so, for example, a user action that typically takes a long time does not have its reward penalized relative to fast actions). Claim 1 recites, “determining a best next low-level user action using reinforcement learning, wherein determining the best next low-level user action comprises choosing a state-action pair based on a total expected reward associated with the state-action pair, the total expected reward based on the amount of time a user spends before taking a next-action and normalized to the action taken by the user; on the first computer.” (Claims 8, 15, and 21 recite similar limitations).
The closest prior art is Rezaeian, Chen ‘657, Chen ‘583, Dezfouli, and Afrouzi (see final rejection of 3/25/2022). In the examiner’s opinion, when the claimed limitation is considered in the context of the claimed invention as a whole, it would not have been obvious to one of ordinary skill in the art before the earliest effective filing date, given the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174